Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plona (‘953).
 	Per independent claim 1, Plona discloses (see Fig. 1) a system for estimating a property (porosity, col.3, lines 3-4) of a region of interest (formation 12).  The system includes an acoustic measurement device (10) disposed in a region of interest in an earth formation, the acoustic measurement device (10) including a transmitter (26) to emit an acoustic signal having at least one selected frequency (broad spectrum of ultrasonic scatter frequencies, col. 3, lines 7-10) to penetrate a surface of a borehole and produce internal diffuse backscatter (38) from earth formation material behind the surface and within the region of interest, and a receiver (26) to detect return signals from the region of interest and generate return signal data.   The system further includes a processing device (40, 46, 48) to receive the return signal data, the processing designed to process the return signal data to identify internal diffuse backscatter data indicative of the internal diffuse backscatter, calculate one or more characteristics (granularity) of the internal diffuse backscatter, and estimate a property (porosity) of the region of interest based on the one or more characteristics of the internal diffuse backscatter.
	Per claim 2, see col. 2, lines 13-20.
	Per claims 3 and 4, see col. 7, lines 25-46.
	Per claim 8, see transmission of broad bandwidth pulses transmitted.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 11-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Plona (‘953) in view of Parthasarathy et al (‘483).
	Plona further discloses a method of estimating a property (porosity, col.3, lines 3-4) of a region of interest (formation 12).  The method includes deploying an acoustic measurement device (10) in a borehole within the region of interest in an earth formation, the acoustic measurement device (10) including a transmitter and a receiver (26), emitting, by the transmitter, an acoustic signal having at least one selected frequency (broad spectrum of ultrasonic scatter frequencies, col. 3, lines 7-10) to penetrate a surface of the borehole and produce internal diffuse backscatter from earth formation material behind the surface and within the region of interest, detecting, by the receiver (26), return signals from the region of interest and generating return signal data, processing the return signal data by a processing device (40, 46, 48) to identify internal diffuse backscatter data indicative of the internal diffuse backscatter, calculating one or more characteristics of the internal diffuse backscatter, estimating a property of the region of interest based on the one or more characteristics (granularity) of the internal diffuse backscatter.
The difference between independent claim 11 and Plona is the claim recites the additional step of “controlling an operational parameter of an energy industry operation based on the estimated property”.
Parthasarathy et al teaches (see col. 1, line 14 – col. 2, line 7) that extractability of oil (energy industry operation) is dependent upon permeability and porosity of a formation and these parameters determine the suitability for oil extraction (operational parameter).
In view of Parthasarathy et al, it would have been obvious to one of ordinary skill in the art to further utilize the method of Plona to determine the suitability of the formation for oil extraction.  Claim 11 is so rejected.
Per claim 12, see Plona, col. 2, lines 13-20.
Per claims 13 and 14, see Plona, col. 7, lines 25-46.
Per claim 18, see transmission of broad bandwidth pulses transmitted in Plona.

6.	Claim(s) 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Plona (‘953) in view of the Canadian patent to Bas et al (CA2727372).
	Per claims 10 and 20, Bas et al teaches (see Fig. 1 and claim 1) the transmitted broadband acoustic signal includes a first acoustic signal having a first frequency and a second acoustic signal having a second frequency, and the processing device estimates a difference between an energy of the first acoustic signal and an energy of the second acoustic signal such that it would have been obvious to one of ordinary skill in the art at the time of the invention to estimate the difference between the two backscattered signals of Plona to determine information about the surrounding formation.

Allowable Subject Matter
7.	Claims 5-7, 9, 15-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/ Primary Examiner, Art Unit 3645                                                                                                                                                                                                                                                                                                                                                                                                             




ijl